Motion for Rehearing Granted, Memorandum Opinion filed December 22, 2011,
Withdrawn, Appeal Reinstated, and Order filed January 31, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-01058-CR
                                    ____________

                          KIM BRUCE MATHIS, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 230th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1302752


                                        ORDER

      On December 22, 2011, this Court issued an opinion dismissing this appeal. On
January 11, 2012, appellant filed a motion for rehearing. The motion is granted.



      This Court’s opinion filed December 22, 2011, is withdrawn, and our judgment of
that date is vacated. The appeal is ordered reinstated.



                                          PER CURIAM